489 N.W.2d 886 (1992)
Terry PUTNEY, Petitioner and Appellant,
v.
Richard BACKES, Director, North Dakota Department of Transportation, Respondent and Appellee.
Civ. No. 920067.
Supreme Court of North Dakota.
October 1, 1992.
Thomas K. Schoppert of Schoppert Law Firm, Minot, for petitioner and appellant; submitted on briefs.
Michele G. Johnson, Asst. Atty. Gen., Atty. Gen.'s Office, Bismarck, for respondent and appellee; submitted on briefs.
MESCHKE, Justice.
Terry Putney appealed a judgment affirming an order of the North Dakota Department of Transportation to suspend Putney's driver's license for 91 days. The question on appeal, whether the blood test of Putney was conducted by a method approved by the State Toxicologist, was decided in Kummer v. Backes, 486 N.W.2d 252 (N.D.1992). Affirmed under NDRAppP 35.1(a)(7).
ERICKSTAD, C.J., and VANDE WALLE, LEVINE and JOHNSON, JJ., concur.